         Case 1:19-cr-00826-NRB Document 21 Filed 11/20/19 Page 1 of 3
                                         U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    November 19, 2019

BY ECF
The Honorable Naomi Reice Buchwald
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re: United States v. Danilo Chavez Lozano, 19 Cr. 826 (NRB)

Dear Judge Buchwald:

         The Government and defense counsel of record for the above-referenced defendant
respectfully request an exclusion of time under the Speedy Trial Act, 18 U.S.C. § 3161, between
today and December 4, 2019 in order for the parties to confer about an acceptable arraignment
date. The defendant and defense counsel of record live out-of-state, and are unavailable until, at
the earliest, December 2, 2019. The Government requests that the Court exclude time between
today and December 4 to confirm availability of the defendant and defense counsel, as well as in
the interest of justice to ensure continuity of defense counsel. Defense counsel has no objection
to this request. The Government respectfully encloses a proposed order excluding time.



                                             Very truly yours,

                                             GEOFFREY S. BERMAN
                                             United States Attorney



                                         by: /s Samuel L. Raymond
                                             Samuel L. Raymond
                                             Assistant United States Attorney
                                             (212) 637-6519

cc: Orlando do Campo, Esq. (by ECF)
        Case 1:19-cr-00826-NRB Document 21 Filed 11/20/19 Page 2 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - x
                                    :
UNITED STATES OF AMERICA            :         Order Excluding Time
                                    :
          v.                        :         19 Cr. 826 (NRB)
                                    :
DANILO CHAVEZ LOZANO,               :
                                    :
               Defendant.           :
                                    :
- - - - - - - - - - - - - - - - - - x

     The Court has received a request by GEOFFREY S. BERMAN, United

States Attorney for the Southern District of New York, by Assistant

United States Attorney Samuel L. Raymond, requesting that the time

period from November 20, 2019 to December 4, 2019, be excluded from

the computation of the time period within which trial of the charges

against the defendant must commence, pursuant to the Speedy Trial

Act of 1974, 18 U.S.C. § 3161(h).      The Government seeks the

exclusion of the foregoing period based on the availability of the

defendant, availability of defense counsel, and in the interest of

justice to ensure continuity of defense counsel.        Full consideration

having been given to the matter set forth therein, it is hereby

     ORDERED that the time between November 20, 2019 and December 4,

2019 be excluded from the computation of the time period within

which trial of the charges against the defendant must commence,

pursuant to the Speedy Trial Act of 1974, 18 U.S.C. § 3161(h).          The

Court finds that this exclusion of time is appropriate, and serves
         Case 1:19-cr-00826-NRB Document 21 Filed 11/20/19 Page 3 of 3



                                  2
the ends of justice and outweighs the interest of the public and the

defendant in a speedy trial.

Dated:    New York, NY

          November __, 2019



                                  _______________________________
                                  THE HONORABLE NAOMI REICE BUCHWALD
                                  UNITED STATES DISTRICT JUDGE
                                  SOUTHERN DISTRICT OF NEW YORK
